   Case 4:20-cv-00165-ALM Document 60 Filed 09/01/21 Page 1 of 1 PageID #: 865




                             United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION


   MARK HAMMERVOLD                                  §
                                                    §
   v.                                               §   CIVIL ACTION NO. 4:20cv165
                                                    §   Judge Mazzant
   DIAMONDS DIRECT USA OF DALLAS,                   §
   LLC; DAVID BLANK; DIAMOND                        §
   CONSORTIUM, INC. d/b/a THE                       §
   DIAMOND DOCTOR; and JEWELERS                     §
   MUTUAL INSURANCE COMPANY                         §

                              ORDER ON CLOSING DOCUMENTS

          The Court has been notified by the parties, through counsel, that all claims in the above-

  styled civil action have been settled.

          Therefore, it is ORDERED that, on or before October 1, 2021, all parties shall file with

  the Court all papers necessary for the closing of this case and its removal from the active docket

  of this Court. If such papers are not received by the Court by the scheduled deadline, the Court

. may order counsel to appear at a hearing for the purpose of determining which party is responsible

  for the delay. Thereafter, the Court may enter such orders as are just and necessary to ensure

  prompt resolution of this case.

          IT IS SO ORDERED.
          SIGNED this 1st day of September, 2021.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
